Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The preliminary amendment filed August 24, 2020 has been entered.  Claims 1-21 are canceled.  Claims 22-45 are new and currently pending for examination.

Specification
The disclosure is objected to because of the following informalities: the first paragraph should be updated to reflect the priority, including any patented applications.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22, 30, 34 and 42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 8-9, 12 of U.S. Patent No. 10,391,316 in view of Parikh et al. (US PG Pub 2006/0149328). 
Regarding claims 22, 30, 34 and 42, U.S. Patent No. 10,391,316 discloses all of the method and apparatus limitations as required (see claims 1 and 8), including a trend of at least one heart sound signal parameter with respect to pacing settings (see claims 2, 5, 9, 12), except for displaying, by the medical device system, the trend of at least one heart sound signal parameter with respect to pacing settings (as required by claim 22); and processing circuitry, coupled to an external display, wherein the external display configured to present the trend of at least one heart sound signal parameter with respect to pacing settings (as required by claim 34).  Parikh et al. teaches it is well known in the art to display trends of capture performance, related to pacing parameters ([0014], [0085]).  All of the component parts are known in the art as illustrated by U.S. Patent No. 10,391,316 and Parikh et al.  The simple combination of prior art elements of the limitations provided by the patent and displaying the trend data on a display would yield the predictable result of enabling a clinician or user to view the heart .  

Claims 22, 30, 34 and 42 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 21 of U.S. Patent No. 9,643,014. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding claims 22, 30, 34, and 42, claims 34 and 42 are merely broader in scope than the patented claims (1, 11, 21).  The application claims 22 and 30 are a corresponding method claim reciting all of the limitations of claims 34 and 42, and would therefore also be obvious to one of ordinary skill in the art as being unpatentable over U.S. Patent No. 9,643,014.
Regarding claims 23-26 and 35-38, U.S. Patent No. 9,643,014 discloses the claimed limitations (claims 3, 13).
Regarding claims 31 and 43, U.S. Patent No. 9,643,014 discloses the claimed limitations (claims 7, 11, 14-16).
Regarding claims 32 and 44, U.S. Patent No. 9,643,014 discloses the claimed limitations (claims 8, 17).
Regarding claims 27-29, 39-41, U.S. Patent No. 9,643,014 does not disclose a multi-polar lead with electrodes positioned on the distal end and the proximal end coupled to an implantable pacemaker cardioverter or defibrillator. However, these components are all well known in the art and would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate into the method or apparatus to yield the predictable result of enabling sensing of the data as required by the claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
Regarding claims 22 and 34, the omitted steps are:  a limitation bridging the gap for one in the art to make use of the limitation “a relative change if a V-S2 interval” and “a trend of at least one heart sound signal parameter with respect to pacing settings”.
Claims 23-33 and 35-45 are rejected to for being dependent on claims 22 and 34, respectively.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ERICA S LEE/Primary Examiner, Art Unit 3792